THE THIRTEENTH COURT OF APPEALS

                                   13-16-00371-CV


                        RANDALL THOMAS CHAMBERLAIN
                                     v.
                         DARIEN HELEN CHAMBERLAIN


                                On Appeal from the
                        County Court of Burnet County, Texas
                               Trial Cause No. 44129


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the cause

remanded to the trial court. The Court orders the judgment of the trial court SET ASIDE

and REMANDED for further proceedings consistent with its opinion.        Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

January 12, 2017